FILED

UNITED STATES DISTRICT COURT

FoR THE DIsTmCT oF CGLUMBIA MAY 1 9 2016

Sush»a@@ur, : C°.,'.::‘:r:‘.,~?i‘;‘::.';::i;::"a‘;z:':,::ra

Plainriff, '

v Case: 1:16-cv-OO948
` Assigned To : Unassigned
Assign. Date : 5/19/2016

world Bank Gmup’ Description: Pro Se Gen. Civi|

Defendant.

MEMORANDUM 0PINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The Court will grant plaintiffs application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3)
(requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

In a one-page complaint, plaintiff states: "I want to get my job at the World Bank and
punishment for those who want to turn me into MISTRES[S]/SEX SLAVE of Karl F.
Inderfurth." Plaintiff then refers the Court to an assortment of documents attached to the

complaint for "details." In one attachment addressed to "Honorable Judge," plaintiff indicates

that the named defendant, World Bank Group, failed to hire her for a job for which she applied in
June 2015. Plaintiff surmises that former U.S. Ambassador Inderfurth and "his other associates"
sabotaged her job search for unsavory reasons.

Plaintiff does not state the basis of federal court jurisdiction. Regardless, "[a] district
court lacks subject matter jurisdiction [over a] complaint [that] ‘is patently insubstantial,

presenting no federal question suitable for decision."’ Caldwell v, Kagan, 777 F. Supp. 2d l77,

178 (D.D.C. 2011) (quoting T00ley v. Napolz`tano, 586 F.3d 1006, 1009 (D.C. Cir. 2009)). And

"federal courts are without power to entertain claims otherwise within their jurisdiction if they

793

are ‘so attenuated and unsubstantial as to be absolutely devoid of merit. Hagans v. Lavine, 415
U.S. 528, 536-7 (1974) (quoting Newburyport Water C0. v, Newburyporl, 193 U.S. 561, 579
(1904)). The instant complaint satisfies the foregoing standards. Consequently, this case will be

dismissed with prejudice. A separate Order accompanies this Memorandum Opinion.

Date: May  ,2016